[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-10012         ELEVENTH CIRCUIT
                                                  SEPTEMBER 14, 2011
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D.C. Docket No. 9:10-cv-80948-WPD

JOSE R. CHEVEZ,


                              llllllllllllllllllllllllllllllllllllllllPetitioner-Appellant,


                                   versus


FLORIDA DEPARTMENT OF CORRECTIONS,


                            llllllllllllllllllllllllllllllllllllllllRespondent-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 14, 2011)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Jose R. Chevez, a Florida state prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2254 federal habeas petition. We granted

a certificate of appealability as to whether the district court violated Clisby v.

Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc), by misinterpreting and

failing to address Chevez’s claim that his appellate counsel was ineffective for

failing to appeal the denial of his motion for a mistrial.

      We review a district court’s denial of habeas relief de novo. Gamble v.

Sec’y, Florida Dep’t of Corr., 450 F.3d 1245, 1247 (11th Cir. 2006). The scope of

review is limited to the issue specified in the COA. See Murray v. United States,

145 F.3d 1249, 1250-51 (11th Cir. 1998) (addressing a motion to vacate filed

under 28 U.S.C. § 2255).

      In Clisby v, Jones, we held that when a district court fails to address all

claims in a habeas petition, we will vacate without prejudice and remand the case

for consideration of all remaining claims. 960 F.2d at 938. We have defined a

“claim for relief” as “any allegation of a constitutional violation.” Id. at 936. In

Griffin v. California, the Supreme Court declared that the Fifth Amendment

“forbids either comment by the prosecution on the accused’s silence or

instructions by the court that such silence is evidence of guilt.” 380 U.S. 609, 615,

85 S.Ct. 1229, 1233, 14 L.Ed.2d 106 (1965).

                                           2
      Upon review of the record, and after consideration of the parties’ briefs on

appeal, we vacate and remand. As the state concedes, the district court violated

Clisby by misinterpreting and failing to address Chevez’s claim that counsel was

ineffective for failing to appeal the denial of his motion for a mistrial.

Accordingly, we vacate the district court’s judgment, without prejudice, and

remand to the district court for consideration of this claim.

      VACATED AND REMANDED.




                                           3